FILED
                             NOT FOR PUBLICATION
                                                                     NOV 9 2018
                    UNITED STATES COURT OF APPEALS               MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS

                             FOR THE NINTH CIRCUIT

LOOP AI LABS, INC., a Delaware                 No.   17-15608
corporation,
                                               D.C. No. 4:15-cv-00798-HSG
                Plaintiff,

and                                            MEMORANDUM*

VALERIA CALAFIORE HEALY, lead
counsel for plaintiff Loop AI Labs, Inc.,

                Appellant,

 v.

ANNA GATTI; ALMAVIVA S.P.A, an
Italian corporation; ALMAWAVE S.R.L.,
an Italian corporation; ALMAWAVE USA
INC., a California corporation; IQSYSTEM
LLC, a California limited liability company;
IQSYSTEM, INC., a Delaware corporation,

                Defendants-Appellees.


LOOP AI LABS, INC., a Delaware                 No.   17-15621
corporation,
                                               D.C. No. 4:15-cv-00798-HSG
                Plaintiff-Appellant,

 v.

ANNA GATTI; ALMAVIVA S.P.A, an
Italian corporation; ALMAWAVE S.R.L.,
an Italian corporation; ALMAWAVE USA
INC., a California corporation; IQSYSTEM
LLC, a California limited liability company;
IQSYSTEM, INC., a Delaware corporation,

               Defendants-Appellees.


LOOP AI LABS, INC., a Delaware                 No.   17-15743
corporation,
                                               D.C. No. 4:15-cv-00798-HSG
               Plaintiff-Appellee,

 v.

ALMAVIVA S.P.A, an Italian corporation;
ALMAWAVE S.R.L., an Italian
corporation; ALMAWAVE USA INC., a
California corporation,

               Defendants-Appellants,

and

ANNA GATTI; IQSYSTEM LLC, a
California limited liability company;
IQSYSTEM, INC., a Delaware corporation,

               Defendants.


LOOP AI LABS, INC., a Delaware                 No.   17-15784
corporation,
                                               D.C. No. 4:15-cv-00798-HSG
               Plaintiff-Appellee,

 v.


                                        2
IQSYSTEM LLC, a California limited
liability company; IQSYSTEM, INC., a
Delaware corporation; ANNA GATTI,

                Defendants-Appellants,

and

ALMAVIVA S.P.A, an Italian corporation;
ALMAWAVE S.R.L., an Italian
corporation; ALMAWAVE USA INC., a
California corporation,

                Defendants.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                     Argued and Submitted October 10, 2018
                           San Francisco, California

Before: MURGUIA and FRIEDLAND, Circuit Judges, and HINKLE,** District
Judge.

      The plaintiff asserted wide-ranging commercial claims against six

defendants. The plaintiff repeatedly violated court orders on discovery and other

matters. After issuing a detailed order to show cause and considering the plaintiff’s

response, the district court dismissed the action. The order of dismissal explained


*
  This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
 The Honorable Robert L. Hinkle, United States District Judge for the Northern
District of Florida, sitting by designation.
                                            3
the decision at length and determined, without further explanation, that each side

would bear its own costs and attorney’s fees. The order revoked the plaintiff’s

attorney’s pro hac vice status in this case and said that the district judge would not

grant any motion from the attorney to appear pro hac before him in future matters.

      The plaintiff has appealed the dismissal. The defendants have appealed the

denial of costs and fees. The plaintiff’s attorney has appealed the pro hac ruling

and statement.

      The dismissal was procedurally and substantively proper, not an abuse of

discretion. The plaintiff’s violations made it impossible for the defendants—all of

them—to prepare for trial. Repeated valid orders and warnings had proved

insufficient to bring about compliance. After two years of attempting to resolve the

parties’ numerous discovery disputes and the plaintiff’s disregard for its orders, the

district court acted well within its discretionary docket-management and discovery

authority by dismissing the case. See Conn. Gen. Life Ins. Co. v. New Images of

Beverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007).

      Considering all the circumstances, including the sanction of dismissal and

the overall conduct of the litigation, requiring each party to bear its own costs and

fees was not an abuse of discretion. The absence of an explanation might otherwise

be grounds for a remand, but the district court plainly paired the decision on costs

and fees with the decision to dismiss the action. A remand for an order confirming

                                           4
the court’s rationale would not change the result. Moreover, the defendants made

clear at oral argument that they do not seek a ruling in this court that would remand

the overall package of sanctions—potentially opening not only the cost-and-fee

issue, but also the dismissal. Further litigation that would serve no apparent

purpose is precisely what this case does not need.

      Because we affirm the district court’s dismissal, the appeal of the pro hac

revocation no longer matters in one sense. The case is over, and, because pro hac

status is granted for participation in a particular case, the plaintiff’s attorney’s pro

hac status would have terminated along with the end of the case regardless of any

specific ruling on the issue. The issue might therefore be considered moot.

Plaintiff’s attorney contends, however, that there is ongoing damage to her

reputation that makes the revocation a live case or controversy. Taking her

representations as true, we agree the case is not moot. We nevertheless affirm

because we are persuaded that any error here was harmless. The attorney’s

conduct that led to her pro hac revocation was all but identical to Loop-AI’s

conduct that led to the terminating sanctions, so the attorney briefed her personal

defenses in response to the order to show cause. Both in her briefing to the district

court and in this court, the attorney cites nothing that the district court failed to

consider or that she could have said to affect its decision if she had notice that pro

hac status would be considered.

                                            5
      Finally, the attorney’s challenge to the district court’s statement about future

pro hac applications is not ripe. There will be time enough in the future for the

district court to consider the attorney’s application for leave to appear, should the

occasion arise.

      The parties shall bear their own costs on appeal.

      AFFIRMED.




                                           6